KATZMANN, Circuit Judge,
concurring in part:
I concur in the result reversing the award of punitive damages. I decline, however, to express a view as to the meaning of footnote 29 in City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 267 n. 29, 101 S.Ct. 2748, 69 L.Ed.2d 616 (1981), beyond the context of the case at hand. As my colleagues observe, the Supreme Court itself provided little guidance as to what constitutes “an extreme situation where the taxpayers are directly responsible for perpetrating an outrageous abuse of constitutional rights.” Id. I believe that there are too many complexities associated with this idea to permit speculation with regard to a referendum situation not before us.
As my colleagues recognize, to the extent that footnote 29 creates an exception, any case justifying punitive damages must satisfy a conjunctive, two-part test, both for direct responsibility and for outrageous abuse. Neither the fact that Cirao-lo’s strip search occurred pursuant to an established policy adopted by the City of New York, nor that some taxpayers may have voted for the municipal officials responsible for adopting such policy, suffices to bring this case within the scope of any exception contemplated by footnote 29. See supra pages 241-42. , Accordingly, I decline to join my colleagues in speculating, even with non-binding effect on future courts, as to the hypothetical circumstances under which taxpayers could be held directly responsible, whether in their role as voters or otherwise, including with respect to referenda. Imagining such hypothetical circumstances raises a series of fundamental questions about democratic theory, impheating a host of subtle variables in a system of non-compulsory voting-*251all of which I believe are best considered, not in the abstract, but in the concrete.
Whatever the nature of any exception created by footnote 29, I am guided here by the Supreme Court’s view in Newport that “such an occurrence is sufficiently unlikely that we need not anticipate it here.” 453 U.S. at 267 n. 29, 101 S.Ct. 2748. With that caution, I concur in the judgment.